DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1120” has been used to designate both the processing unit and the temperature sensor (Figure 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1111, 1112, 1113 (Figure 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [124], line 2, --203-- should be added after “magnet”.
In paragraph [148], line 1, “523” should be replaced with --522--.
In paragraph [165], line 4, “601” should be replaced with --, in step 601,--.
In paragraph [165], line 7, “602” should be replaced with --, in step 602,--.
In paragraph [165], line 11, “603” should be replaced with --, in step 603,--.
In paragraph [165], line 12, “604” should be replaced with --, in step 604,--.
In paragraph [165], line 14, “605” should be replaced with --, in step 605,--.
In paragraph [175], line 3, “706” should be replaced with --, in step 706,--.
In paragraph [175], line 6, “707” should be replaced with --, in step 707,--.
In paragraph [181], line 4, “801” should be replaced with --, in step 801,--.
In paragraph [181], line 7, --, in step 802,-- should be added after “estimating”.

In paragraph [181], line 9, “803b” should be replaced with --, in step 803b,--.
In paragraph [181], line 10, “804” should be replaced with --, in step 804,--.
In paragraph [181], line 12, “805” should be replaced with --, in step 805,--.
In paragraph [181], line 13, “806” should be replaced with --, in step 806,--.
In paragraph [185], line 2, “805” should be replaced with --, in step 805,--.
In paragraph [185], line 3, “807” should be replaced with --, in step 807,--.
In paragraph [185], line 5, “806” should be replaced with --, in step 806,--.
In paragraph [185], line 6, “808” should be replaced with --, in step 808,--.
Appropriate correction is required.

Claim Objections
Claims 8-11, 14, and 16 are objected to because of the following informalities:  
In claim 8, line 1, “the estimated angle” lacks antecedent basis in the claims.
Claim 9 is objected to due to its dependency upon claim 8.
In claim 10, depending upon claim 7, “A magnetic sensor system” is introduced which has already been recited in claim 7.
Claim 11 is objected to due to its dependency upon claim 10.
In claim 14, line 1, “The method” lacks antecedent basis in the claims.
In claim 14, “said first magnetic field gradient” and “said second magnetic field gradient” lack antecedent basis in the claims.
In claim 16, depending upon claim 1, “A magnetic sensor device”, “a first set of magnetic elements”, “a first sensor location”, “a first magnetic field component”, “a first .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “optionally” does not clearly set forth the metes and bounds of the patent protection desired.
In claim 13, lines 1 and 6, the limitation “optionally also” does not clearly set forth the metes and bounds of the patent protection desired.
Claims 2-12 and 14-16 are indefinite due to their dependencies upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (JP 2009-300262 A).

Regarding claim 1, Kato et al. discloses a magnetic sensor system (see Fig. 1) comprising: a permanent magnet (element 2, Fig. 1) movable along an axis (element 10, Fig. 1) between a first position and a second position, and being rotatable about said axis or having an unknown angular position about said axis, and generating a magnetic field which is not circular symmetric about said axis (see Fig. 2); a magnetic sensor device (element 3, Fig. 1) located at an offset from said axis, and comprising a first set of magnetic sensitive elements (elements 9a-9c, Fig. 4) located in a first sensor location and configured for measuring at least a first magnetic field component in a first direction (i.e., the magnetic field component By in the Y direction) and a second magnetic field component in a second direction (i.e., the magnetic field component Bz in the Z direction or magnetic field component Bx in the X direction) perpendicular to the first direction (see Abstract); wherein the magnetic sensor device is oriented such that the first direction is oriented substantially circumferential with respect to said axis (i.e., Y axis along the rotation direction of the moving member 1), and such that the second direction is either substantially parallel to the axis (i.e., the magnetic field component Bz in the Z direction) or substantially radial to the axis (i.e., magnetic field component Bx in the X direction); and wherein the magnetic sensor device further comprises a processing circuit (element 4, Fig. 1) configured for determining an axial position of the magnet along said axis based on at least the first magnetic field component and the second magnetic field component, or values derived therefrom; and optionally wherein the processing circuit is further configured for estimating or calculating an angular position of the magnet based at least on the measured first and second magnetic field component (see Abstract).
Regarding claim 5, Kato et al. discloses a magnetic sensor system, wherein the magnet is a diametrically magnetized ring magnet (see Fig. 2).
Regarding claim 6, Kato et al. discloses a magnetic sensor system, wherein the processing circuit is further configured for calculating the angular position based on a product of a predefined constant and a ratio of the first magnetic field component and the second magnetic field component (see par. [0026]).
Regarding claim 12, Kato et al. discloses a magnetic sensor system, wherein the magnet is a ring magnet having a top surface and a bottom surface and a cylindrical wall with an outer radius; and wherein the sensor device is located at a radial distance from said axis larger than said outer radius; and wherein the sensor device is located outside of the space between a top plane containing or tangential to said top surface and a bottom plane containing or tangential to said bottom surface when the magnet is in at least one of its first and second axial position (see Figs. 1 and 3).

Regarding claim 16, Kato et al. discloses a magnetic sensor device (element 3, Fig. 4) for use in the magnetic sensor system (see Fig. 1), the magnetic sensor device comprising: a substrate (see Fig. 1) comprising a first set of magnetic sensitive elements (elements 9a-9c, Fig. 4) located in a first sensor location, configured for measuring at least a first magnetic field component in a first direction and a second magnetic field component in a second direction perpendicular to the first direction; a processing circuit (element 4, Fig. 1) configured for determining an axial position of the magnet or for determining whether the magnet is located in the first axial position or the second axial position based on at least the first magnetic field component and the second magnetic field component, or values derived therefrom (see Abstract).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lv et al. (CN 209355950 U, see US 2021/0325168 for English translation) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lv et al. (CN 209355950 U, see US 2021/0325168 for English translation) in view of Hatanaka et al. (US 8,030,917).

Regarding claim 1, Lv et al. discloses a magnetic sensor system (see Fig. 6) comprising: a permanent magnet (element 30, Fig. 6) movable along an axis (see Fig. 6) between a first position and a second position, and being rotatable about said axis or having an unknown angular position about said axis, and generating a magnetic field which is not circular symmetric about said axis (see Fig. 6); a magnetic sensor device (element 40, Fig. 6) located at an offset from said axis, and configured for measuring at least a first magnetic field component in a first direction (i.e., magnetic field BY in the Y-axis direction) and a second magnetic field component in a second direction (i.e., magnetic field BZ in the Z-axis direction or magnetic field Bx in the X-axis direction) perpendicular to the first direction (see par. [0047]); wherein the magnetic sensor device i.e., magnetic field Bx in the X-axis direction) or substantially radial to the axis (i.e., magnetic field BZ in the Z-axis direction) (see Fig. 6); and wherein the magnetic sensor device further comprises a processing circuit (i.e., electronic device, see par. [0050]) configured for determining an axial position of the magnet along said axis based on at least the first magnetic field component and the second magnetic field component, or values derived therefrom; and optionally wherein the processing circuit is further configured for estimating or calculating an angular position of the magnet based at least on the measured first and second magnetic field component (see par. [0047]).
Although Lv et al. does not appear to mention the magnetic sensor device comprising a first set of magnetic sensitive elements located in a first sensor location, there is a reasonable expectation that the device of Lv et al. includes different magnetic sensitive elements in order to detect different magnetic field components BX, BY, and BZ. In the alternative, Hatanaka et al. discloses that utilizing different magnetic sensitive elements in order to detect different magnetic field components is well known in the art (see col. 7, lines 26-34). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing accurate detection of magnetic field components in different directions.
Regarding claim 5, Lv et al. discloses a magnetic sensor system, wherein the magnet is a diametrically magnetized ring magnet (see Fig. 5).


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (CN 209355950 U, see US 2021/0325168 for English translation) in view of Hatanaka et al. (US 8,030,917).

Regarding claims 2 and 15, although Lv et al. does not appear to disclose the claimed calculations, Hatanaka et al. shows that this feature is well known in the art. Hatanaka et al. discloses magnetic sensor system, wherein the processing circuit being configured for determining said axial position by calculating a product of the first or second magnetic field component and a predefined constant (e.g., 1), and by calculating a sum of a square of this product and a square of the other magnetic field component; and wherein the processing circuit is further configured for determining the axial position based on this sum (see col. 8, lines 13-34). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved accuracy of position determination.

Claims 1, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lv et al. (CN 209355950 U, see US 2021/0325168 for English translation) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lv et al. (CN 209355950 U, see US 2021/0325168 for English translation) in view of Hohe et al. (US 9,057,629).

Regarding claim 1, Lv et al. discloses a magnetic sensor system (see Fig. 6) comprising: a permanent magnet (element 30, Fig. 6) movable along an axis (see Fig. 6) between a first position and a second position, and being rotatable about said axis or having an unknown angular position about said axis, and generating a magnetic field which is not circular symmetric about said axis (see Fig. 6); a magnetic sensor device (element 40, Fig. 6) located at an offset from said axis, and configured for measuring at least a first magnetic field component in a first direction (i.e., magnetic field BY in the Y-axis direction) and a second magnetic field component in a second direction (i.e., magnetic field BZ in the Z-axis direction or magnetic field Bx in the X-axis direction) perpendicular to the first direction (see par. [0047]); wherein the magnetic sensor device is oriented such that the first direction is oriented substantially circumferential with respect to said axis (see Fig. 6), and such that the second direction is either substantially parallel to the axis (i.e., magnetic field Bx in the X-axis direction) or substantially radial to the axis (i.e., magnetic field BZ in the Z-axis direction) (see Fig. 6); and wherein the magnetic sensor device further comprises a processing circuit (i.e., electronic device, see par. [0050]) configured for determining an axial position of the magnet along said axis based on at least the first magnetic field component and the 
Although Lv et al. does not appear to mention the magnetic sensor device comprising a first set of magnetic sensitive elements located in a first sensor location, there is a reasonable expectation that the device of Lv et al. includes different magnetic sensitive elements in order to detect different magnetic field components BX, BY, and BZ. In the alternative, Hohe et al. discloses that utilizing different magnetic sensitive elements in order to detect different magnetic field components is well known in the art (see Fig. 1B). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing accurate detection of magnetic field components in different directions.
Regarding claim 5, Lv et al. discloses a magnetic sensor system, wherein the magnet is a diametrically magnetized ring magnet (see Fig. 5).
Regarding claim 13, Lv et al. discloses a method of determining at least an axial position and optionally also an angular position of the magnet in the system, the method comprising the steps of: measuring at a first sensor location said first magnetic field component oriented in the first direction, and said second magnetic field component oriented in the second direction perpendicular to the first direction; determining the axial position and optionally also the angular position of the magnet based at least on the first magnetic field component and the second magnetic field component (see par. [0047]).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (CN 209355950 U, see US 2021/0325168 for English translation) in view of Hohe et al. (US 9,057,629).

Regarding claims 3 and 14, although Lv et al. does not appear to disclose the claimed calculations, Hohe et al. shows that this feature is well known in the art. Hohe et al. discloses a magnetic sensor system, wherein the magnetic sensor device further comprises a second set of magnetic sensitive elements (i.e., two sensor elements, see col. 6, lines 14-19) in a second sensor (element 120, Fig.1B) location spaced from the first sensor location in the first direction (i.e., the location of the first magnetic field sensor 110), and configured for measuring a third magnetic field component parallel to the first magnetic field component, and a fourth magnetic field component parallel to the second magnetic field component; and wherein the processing unit (element 130, Fig.1B) is further configured for calculating a first magnetic field gradient based on the first and the third magnetic field component, and for calculating the second magnetic field gradient based on the second and the fourth magnetic field component; and wherein the processing circuit is further configured for determining the axial position of the magnet based at least on the first and second magnetic field gradient (see col. 12, lines 20-58). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (CN 209355950 U, see US 2021/0325168 for English translation) in view of Hohe et al. (US 9,057,629) and Hatanaka et al. (US 8,030,917).

Regarding claim 4, although Lv et al. does not appear to disclose the claimed calculations, Hatanaka et al. discloses magnetic sensor system, wherein the processing circuit being configured for determining said axial position by calculating a product of the first or second magnetic field component and a predefined constant (e.g., 1), and by calculating a sum of a square of this product and a square of the other magnetic field component; and wherein the processing circuit is further configured for determining the axial position based on this sum (see col. 8, lines 13-34). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results. By utilizing magnetic field gradients in the above calculations, improved accuracy of position determination and in a manner that is less prone to errors is obtained.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (CN 209355950 U, see US 2021/0325168 for English translation) in view of Hohe et al. (US 9,057,629) and Ausserlechner (US 9,915,552).

Regarding claim 7, although Lv et al. does not appear to disclose the claimed calculations, Ausserlechner shows that this feature is well known in the art. Ausserlechner discloses a magnetic sensor system, wherein the processing circuit is further configured for estimating or calculating an angular position of the magnet based at least on the first and second magnetic field gradient (see claim 18). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved accuracy of accuracy position determination.

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/17/2022